UNITED STATES DISTRICT COURT 

                             FOR THE DISTRICT OF COLUMBIA 


                                               )

MAKIITAR YAHIA NAJI                            )

AL-WRAFIE (lSN 117),                           )

                                               )

       Petitioner,                             )

                                               )

       v.                                      )       Civil Action No. 04-1254 (RCL)
                                               )
BARACK OBAMA,                                  )
President of the United States, et al.,        )
                                               )

       Respondents.                            )

                                               )


                                              ORDER

       Upon the Court's own motion, it is hereby

       ORDERED that petitioner Makhtar Yahia Naji AI-Wrafie (ISN 117) is transferred by

consent of the judges from Judge Kennedy to the undersigned member of this Court. It is further

        ORDERED that the Clerk of Court shall create a new civil action comprised of the above

captioned petitioner. It is further

       ORDERED that any filing made by the petitioner listed above in Abdah, et al. v. Obama,

et al., Civ. No. 04-1254 (HKK) (D.D.C.) shall be deemed a part of the record in the new civil

action to be created by the Clerk of Court, and that the Clerk of Court shall endeavor to copy

such filings into the docket for the newly-created case as soon as practicable. It is further

        ORDERED that upon creation of the new civil action described in the paragraphs above,

the Clerk of Court shall terminate the petitioner listed above as a party in this case.

        SO ORDERED.


                                               ROY       C. LAMBERTH, CHIEF JUDGE